Citation Nr: 1214672	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected chondromalacia patella with Osgood-Schlatter's disease of the left knee.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs







ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1972 to August 1975.  

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the RO.  

In a written statement dated February 2008, the Veteran requested a personal hearing at the RO.  By letter dated in January 2009, the RO acknowledged this hearing request and informed the Veteran of the date of the scheduled hearing.  The day prior to the hearing, however, the Veteran submitted another written statement indicating that he preferred an examination in lieu of a hearing.  The Board thus deems his hearing request withdrawn.
 
The Board remanded this claim to the RO for additional action in November 2010.  For the reasons that follow, the matter is being remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claim on appeal, further development is found to be needed in this case.  See 38 C.F.R. § 19.9 (2011).

First, during the course of this appeal, VA assisted the Veteran in the development of this claim by affording him a VA examination to evaluate the severity of the service-connected left knee disability.  However, on review, the report of this examination is found to be inadequate to decide this claim.  

Therein, the examiner noted a medical history of having no instability or flare-ups, but this statement conflicts with the Veteran's assertions in this regard.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated on February 2008, the Veteran specifically reported instability in both knees and flare-ups of left knee symptoms, including instability.  

Thus, to this extent, it is unclear whether the VA examiner actually elicited a medical history from the Veteran during the December 2010 examination.  

In addition, the VA examiner noted no left knee instability, but indicated that the Veteran needed ambulatory aids, including a brace and cane, to ambulate using the left knee.  The Board is unclear why the Veteran needed a brace and cane to ambulate if his left knee was stable.  The examiner also objectively noted no flare-ups, completely disregarding the Veteran's competent reports otherwise.  

The Board thus is unable to determine whether, during such flare-ups, the Veteran's range of motion is additionally limited, thereby warranting the assignment of an initial evaluation in excess of 10 percent. 

According to the range of motion findings recorded during the examination, the Veteran's left knee disability was only minimally disabling from a movement standpoint.  

However, other findings recorded by the examiner suggested that this disability was much more disabling and significantly affected the Veteran's usual occupation, severely affected multiple activities of daily living and, along with a right knee disability, resulted in the Veteran's retirement in 2005 based on medical problems.  

These conflicting findings must be reconciled and, if reconciliation is impossible, the RO must consider whether the rating criteria in this case are adequate to rate the Veteran's left knee disability, or whether his claim should be referred to the Director, Compensation and Pension Service, for consideration of a higher initial evaluation on an extraschedular basis.  

Also needed is a neurological evaluation.  The VA treatment records and reports of VA examinations show that the Veteran has abnormal reflexes on the left and include findings of left knee weakness.  These findings suggest neurological left deficit that might be involving the left knee.

Finally, prior to evaluating the Veteran, the examiner expressed confusion regarding which knee was to be examined.  ("[he] believe it [was] possible that right and left ha[d] become confused in this case.  The Veteran ha[d] Osgood-Shatters on the right, not on the left, and this coincide[d[ with earlier records and the Veteran's history.  He [was] SCD for his right knee, not the left.")  

Due to the previously noted inadequacies and this confusion, which might have affected the reliability of the findings, another examination is needed.

Second, the Veteran's claim for increase now includes the question of entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability, a component of the claim now before the Board.  

As previously noted, in his report, the VA examiner noted that the Veteran's left and right knee disabilities resulted in the Veteran taking medical retirement.  To date, the Veteran has not submitted any information, employment or otherwise, confirming this assertion and the RO has not notified him that he is responsible for doing so.  

Third, in the November 2011 Remand, the Board referred the raised TDIU claim to the RO for initial consideration.  Since then, the RO has not taken any action in response to this matter.  

Inasmuch as a TDIU claim is a component of the claim now on appeal, the RO must consider it on remand.  

Accordingly, for these reasons, the claim for increase is being REMANDED to the RO for the following action:

1.  The RO take appropriate steps to contact the Veteran in order to request that submit employment information and other evidence to support his assertions that the service-connected knee disabilities had forced him to retire from substantially gainful employment.  

2.  The RO also should undertake to have the Veteran scheduled for VA orthopedic and neurological examinations in order to fully evaluate the current severity of the service-connected left knee disability.  

The examiner should review all pertinent documents contained in the claims file, to include the Veteran's lay assertions regarding his service-connected knee disability and confirm in his written report that he conducted such a review.  

The RO should advise the examiner that the Veteran is competent to describe lay-observable knee symptoms he is experiencing, such as pain, instability and weakness and report whether and how frequently these symptoms flare up.  

The examiner should perform all indicated studies necessary to support his opinions and then proceed with following action:  

a) The examiner should record in detail the Veteran's history of left knee symptoms, including any instability or falls, and flare-ups;

b) The examiner should determine whether the Veteran has left knee instability and, if not, explain why he needs a brace and cane to ambulate.

c) Assuming the credibility of the Veteran's description of flare-ups of left knee symptoms, the examiner should indicate whether and to what extent, during such flare-ups, his left knee motion is additionally limited; 

d) The examiner should ascertain whether the left knee disability, to which weakness and an abnormal reflex have been attributed, involves nerve damage and, if so, characterize such damage as mild, moderate or severe; 

e) The examiner should also comment on whether the Veteran's abnormal gait and need for ambulatory aids indicate whether the limitation of motion and any neurological deficits caused by his left knee disability, including during flare-ups, accurately reflects the severity of this disability;

f) The examiner should opine as to whether the left knee disability, alone, causes marked interference with employment;

g) The examiner also should opine as to whether the left knee disability prevents the Veteran from securing and following substantially gainful employment, alone or in conjunction with his other service-connected disabilities; 

h) The examiner in this regard should provide a detailed rationale, with specific references to the record, for each opinion expressed.  If an opinion cannot be expressed without resort to speculation, the examiner should discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO should review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction or revision.  

4.  Thereafter, the RO should determine whether the rating criteria reasonably describe the level and severity of the left knee symptoms and, if not, the claim should be referred to the Director, Compensation and Pension Service, for consideration of a higher rating to include a TDIU rating on an extraschedular basis.

5.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  This should include consideration of whether a higher rating or a TDIU rating, both components of this claim, is assignable on an extraschedular basis.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011)



       __________________________________________

STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


